Luke, J.
1, A bill of exceptions tendered and certified on May 14,- assigning error upon a judgment rendered in a civil case on April 14, is not subject to dismissal upon the ground that it was not tendered within the time required by law.
2. A motion for a new trial is not the proper mode of testing the correctness of a judgment granting a nonsuit. Buchanan v. James, 134 Ga. 475 (3) (68 S. E. 72).
3. Upon a consideration of the petition in this case and the evidence adduced to sustain the same, it was not error for the court to hold that the plaintiff had not proved his case as laid, and to grant the nonsuit complained of.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

Trover; from city court of Valdosta — Judge Crawley presiding. April 14, 1921.
J. P. Knight, for plaintiff.
R. A. Hendricks, T. N. Hendricks, for defendant.